Title: From Thomas Jefferson to D. Mariano, 28 December 1820
From: Jefferson, Thomas
To: Mariano, D.


Sir
Monticello
Dec. 28. 20.
Your favor of Aug. 7. 19. was recieved in due time and answered by mine of Sep. 10. 19. that of Nov. 26. of the present year came during a long absence from home which must apologise for the date of this. when our University will be opened, and what will be the emoluments of the Professorships are entirely undecided. on the latter subject the Visitors have come to no determination, & the time of opening will depend entirely on the further aids the Legislature may give. if none, the buildings will be shut up several years until the present funds shall have redeemed the debt contracted in erecting them.I am sorry that in this state of uncertainty it is not in my power to answer the enquiries  of your letter and with my regrets I must pray you to accept the assurance of my great respect.Th: Jefferson